                   IN THE UNITED STATES DISTRICT COURT FOR THE

                                     DISTRICT OF ALASKA


In the matter of the Arrest of                        )
                                                      )
Gian PANGILINAN                                       )      Case No. 3:19-mj-00272-DMS
                                                      )
                                                      )
                                                      )

 AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A CRIMINAL COMPLAINT

       Your affiant, Ryan W. Borgeson, a Special Agent with the Bureau of Alcohol, Tobacco,

Firearms and Explosives (ATF), having been duly sworn, deposes and states as follows:


                            AFFIANT'S TRAINING AND EXPERIENCE

    1. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and Explosives

(ATF). Beginning in May 2018, I attended Criminal Investigator Training Program and ATF

Special Agent Basic Training in Glynco, Georgia that certified me as an ATF Special Agent. I

have been assigned to the Anchorage Field Office since December 2018. Since becoming a

Special Agent with the A TF, I have participated in numerous federal, state and local

investigations involving firearm traffickers, armed narcotic traffickers, felons in possession of

firearms and ammunition and the use of firearms in furtherance of drug trafficking crimes and

other crimes of violence.

   2. During my tenure with the A TF, I have become familiar with the methods and techniques

associated with the distribution of narcotics. In the course of conducting these investigations, I

have been involved in the preparation, presentation and execution of numerous search and arrest

warrants which have resulted in the recovery of firearms, narcotics, currency and documentary ~          ✓

evidence indicative of firearm and narcotic trafficking organizations. Many of these                "Id.,_
                                                                                             JIJL 1D
                                                                                                      10,,

         Case 3:19-mj-00272-DMS Document 1-1 Filed 07/10/19 Page 1 of 4
                                                                               3: 19-mj-00272-DMS


investigations have resulted in arrests leading to convictions for violations of federal firearm

laws and violations of the Controlled Substances Act. During these investigations, I have been

involved in the use of the following investigative techniques: interviewing confidential sources,

cooperating witnesses and defendants; conducting physical surveillance, conducting short-term

undercover operations; and consensual monitoring and recording of both telephonic and non-

telephonic communications.




                                        INTRODUCTION

   3. This Affidavit is in support of a Criminal Complaint charging Gian PANGILINAN in

violation of Title 21 U.S.C. § 841(a)(l) and (b)(l)(B) that it shall be unlawful for any person to

knowingly or intentionally possess with intent to distribute, 50 grams or more of a mixture or

substance containing a detectable amount of methamphetamine. The facts contained in this

affidavit are based on my own personal knowledge, as well as information provided to me by

other law enforcement officers. The information contained in this affidavit is submitted for the

purpose of supplying probable cause in support of a criminal complaint.

                                  SOURCES OF INFORMATION

   4. On July 9, 2019, Anchorage Police Department (APD) conducted surveillance at 327

Pauline, Anchorage, Alaska for an active State of Alaska arrest warrant for Gian PANGILINAN.

Gian PANGILINAN left 327 Pauline and got into a red Suburban (AK Plate: EEJ941) right rear

passenger seat. The driver of the vehicle was identified as Hans WELLS. APD followed the red

suburban to the Holiday Station at 1405 Bragaw, Anchorage, Alaska where APD attempted to

perform a traffic stop of the vehicle. The red Suburban began to elude officers and was last se':fJd.__

west bound on Northern Lights Boulevard.
                                         Page 2 of 4
                                                                                             JUL 101019


         Case 3:19-mj-00272-DMS Document 1-1 Filed 07/10/19 Page 2 of 4
                                                                            3: 19-mj-00272-DMS


    5. APD officers located the abandoned red Suburban (AK Plate: EEJ941) in an empty

parking lot at the intersection ofFireweed Lane and Seward Highway, Anchorage, Alaska. APD

officers observed PANGILINAN enter 606 E Fireweed Lane, Anchorage, Alaska at

approximately 1745 hours via Sorrento's Restaurant (610 E Fireweed Lane, Anchorage, Alaska)

surveillance camera footage. At approximately 1901 hours PANGILINAN leaves 606 E

Fireweed Lane and got into an unknown white Chevrolet Tahoe.

    6. On July 9, 2019, at approximately 2215 hours PANGILINAN was seen leaving 3240

Penland Parkway #88, Anchorage, Alaska and getting into the front passenger seat of a red

Honda CRV (AK Plate: JMM930) and proceed south. APD officers then observed Hans WELLS

leave 3240 Penland Parkway #88 and proceed east toward a nearby Burger King (700 Northway

Dr, Anchorage, Alaska) on foot. Officers observe WELLS approach a 2014 white Cadillac

Escalade (AK Temporary Tag: T816535) where PANGILINAN is standing in the driver side

door.

   7. At approximately 2225 hours APD officers approach the vehicle to arrest PANGILINAN.

APD officers began to pursue PANGILINAN who began to flee west bound on foot. APD

Officer Jonathan Butler observes PANGILINAN attempt to discard items as he fled the area.

PANGILINAN climbed a fence on the west side of the Burger King parking lot and continued to

discard items. APD officer Butler identified the discarded items as methamphetamine through

his prior training and experience.

   8. APD Officer Sean Keating collected and took custody of the suspected

methamphetamine. Officer Keating conducted a field test and received positive indication for the

presence of methamphetamine. The suspected methamphetamine was weighed at Anchorage

Police Department (4501 Elmore Rd, Anchorage, Alas:), and had a gross weight of 166 g r ~



                                        Page 3 of                                      Jbt
                                                                                             1 O10,,
         Case 3:19-mj-00272-DMS Document 1-1 Filed 07/10/19 Page 3 of 4
                                                                              3: 19-mj-00272-DMS


(including packaging). Based on my training and experience as a law enforcement officer, 166

grams of methamphetamine is a quantity that is consistent with distribution and not personal use.

    9. APD officers caught up to PANGILIAN and arrested him based on his State of Alaska

arrest warrant.

    10. Based on your affiant's training and experience the quantity seized is utilized for

distribution and not personal consumption.

                                           CONCLUSION

Based upon the foregoing, you affiant submits this affidavit as probable cause to believe Gian

PANGILINAN violated Title 21 U.S.C. § 841(a)(l) that it shall be unlawful for any person to

knowingly or intentionally possess with intent to distribute, 50 grams or more of a mixture or

substance containing a detectable amount of methamphetamine.




                                                      Special     t Ryan W. Borgeson
                                                      Bureau o lcohol, Tobacco,
                                                      Firearms and Explosives




       SUBSCRIBED AND SWORN TO before me this                 /0




                                          Page 4 of 4

         Case 3:19-mj-00272-DMS Document 1-1 Filed 07/10/19 Page 4 of 4
